                     Case: 3:18-cr-00067-GCS Doc #: 64-1 Filed: 12/04/19 1 of 1. PageID #: 355
NORTHVJEST OHIO                                                  ■ ^'-gCTROPi-JEX "M,i
03151 coumv WD2ja
SIRVKEB,OH 43557-9 1ft.                                          2-9 nO'V 2Bl^mn 7/ L '=°




                                  (li^r\c of ccar^
                                   \'^l(o     W'bC.V^


                                                                                 II ihiscorrespoodcntTisfrociaj -ffr-Hr -nn .-       u
                                                                                    o^todyoff -CNO-nie                                     ■
                                                                                 iI the'JubstancT
                                                                                            »   ul
                                                                                                   or v^ntci i. Obj--'.' .niMf ^n   ^rfravforhi
                                                                      I   1 ii                                    ir'J?•^^fcln
                                          =-}•   u ""ins-J&333
